EXHIBIT 10.1

 

AMENDMENT AND EXCHANGE AGREEMENT

 

This Amendment and Exchange Agreement (the “Agreement”), dated as of August 26,
2014, by and between Blacksands Petroleum, Inc., a Nevada corporation (the
“Company”) and Silver Bullet Property Holdings SDN BHD, a Malaysian corporation
(the “Holder”).  The Company and Holder are sometimes referred to individually
as a “Party” and together as the “Parties.”

 

R E C I T A L S

 

WHEREAS, prior to the date hereof, the Company issued to the Holder promissory
notes  on the dates and in the principal amounts as indicated on Schedule
A hereto (collectively, the “Notes”). 

 

WHEREAS, prior to July 20, 2012, the Notes accrued interest at the rate of 10%
per annum and on and after July 20, 2012, the Notes accrued interest at the rate
of 12% per annum.

 

WHEREAS, as of June 30, 2014, the accrued interest on the Notes equaled an
aggregate amount of $1,052,407, as set forth on Schedule A hereto (the “Accrued
Interest”).

 

WHEREAS, the Parties wish to exchange the Accrued Interest for shares of the
Company’s common stock, $0.001 par value per share (the “Common Stock”), at a
conversion price equal to $1.00 per share of Common Stock.

 

WHEREAS, the Company and the Holder desire to enter into this Agreement,
pursuant to which, (i) the Accrued Interest shall be exchanged (the “Exchange”)
for 1,052,407 shares of Common Stock (the “Exchange Shares”) in reliance upon
the exemption from registration provided by Section 3(a)(9) of the Securities
Act of 1933, as amended (the “Securities Act”) and (ii) the Notes shall be
amended (A) such that all interest accruing after June 30, 2014 shall be
exchanged for shares of Common Stock on a quarterly basis in arrears, and (B) to
extend the maturity date of each of the Notes, as set forth therein, from August
29, 2014 and from November 1, 2014, to December 31, 2015 (collectively, the
“Amendments”).

 

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Company and Holder agree as
follows:

 

A G R E E M E N T

 

1.  Exchange.  The Company and Holder hereby agree to exchange the Accrued
Interest for the Exchange Shares.

 

1.1  Other Documents.  The Company and the Holder shall execute and/or deliver
such other documents and agreements as are customary and reasonably necessary to
effectuate the Amendments and the Exchange.

 

1.2  No Additional Consideration.  The parties acknowledge and agree that the
Exchange Shares shall be issued to the Holder in exchange for the full
satisfaction of the Accrued Interest without the payment of any additional
consideration.

 

 
1


--------------------------------------------------------------------------------




  

2.  Amendments to the Notes. Effective as of the date hereof, each of the Notes
is hereby amended as follows:

 

2.1 From and after July 1, 2014, the Notes shall continue to accrue interest at
the rate of 12% per annum, payable quarterly in arrears by the issuance of such
number of shares of Common Stock equal to the accrued but unpaid quarterly
interest (the “Accrued Quarterly Interest”).  The number of shares due to the
Holder shall be equal to the Accrued Quarterly Interest divided by the Market
Price of the Company’s Common Stock.  For purposes of this Agreement, the
“Market Price” shall be equal to the average closing price of the Company’s
Common Stock for the last five (5) trading days of each quarter.

 

2.2 The maturity date of each of the Notes is extended to December 31, 2015.

 

2.3 All other terms and conditions in the Notes shall remain unchanged and shall
survive the Amendments.

 

3.  Restricted Securities. Holder understands that the Exchange Shares are
“restricted securities” and have not been registered under the Securities Act or
any applicable state securities law and certificates evidencing the Exchange
Shares may bear a legend to that effect.

 

4.  Disclosure of Transactions and Other Material Information. As soon as
practicable, the Company shall file a Current Report on Form 8-K describing all
the material terms of this Agreement in the form required by the Securities and
Exchange  Act of 1934, as amended, and attaching this Agreement as an exhibit
thereto.

 

[The remainder of the page is intentionally left blank]

 

 
2


--------------------------------------------------------------------------------




  

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

 

  COMPANY:     BLACKSANDS PETROLEUM, INC.         By: /s/ Rhonda Rosen     Name:
Rhonda Rosen     Title: Interim President  

  

  HOLDER:     SILVER BULLET PROPERTY HOLDINGS SDN BHD         By: /s/ David
Dawes     Name: David Dawes     Title: Director  

 

 
3


--------------------------------------------------------------------------------




 

SCHEDULE A

 

Notes Issued to the Holder

 

Issuance Date

 

Principal
($)

    Total Accrued Interest to June 30, 2014
($)  

 

 

 

11/19/2010

 

1,500,000

   

600,411

 

09/27/2011

   

500,000

     

157,397

 

11/01/2011

   

250,000

     

76,301

 

12/01/2011

   

250,000

     

74,247

 

06/12/2012

   

500,000

     

121,918

 

08/28/2013

   

220,000

     

22,133

                 

Total

   

3,220,000

     

1,052,407

 

 

4

--------------------------------------------------------------------------------